Title: From Thomas Jefferson to Robert Kinnan, 10 July 1806
From: Jefferson, Thomas
To: Kinnan, Robert


                        
                            Sir
                            
                            Washington July 10. 06
                        
                        Your favor of June 2. was recieved in due time; but it has not till now been in my power to attend to it’s
                            contents. in consideration of the same I accede to the agreement therein tendered, and will pay you the balance of one
                            hundred & eight pounds fifteen shillings Virginia currency with the interest due thereon from the 7th. of May 1800.
                            until payment, whereon you will deliver my now only outstanding bond with a reciept for the sum you are thus to recieve &
                            thereby finally close this longstanding & weighty affair.
                        As the balance now agreed to is considerably more than what I thought justly due when I proposed a discharge
                            of it in two months from the date of agreement, I cannot undertake the paiment of that now agreed to at so short a term. I
                            will remit it as early as in my power, and will say the term shall not exceed a year, because by that time the tobacco of
                            the present year may be sold. I salute you with respect & good wishes.
                        
                            Th: Jefferson
                            
                        
                    